Title: To Thomas Jefferson from Benjamin Vaughan, 17 March 1789
From: Vaughan, Benjamin
To: Jefferson, Thomas



Dear Sir
London, March 17, 1789

I am honored with your letter of the 11th. inst. and have in some degree anticipated the wish expressed in it.
Sir Joseph Banks having consulted me respecting the degree in which seeds of the dry rice might be acceptable in our West India islands, in consequence of my representations in reply, favored me with three sorts of seed collected by Mr. Millar, son of the Mr. Millar who published the botanical dictionary. I sent in consequence duplicate sets to each of our islands; and informed my brother in law Mr. Bird, who was on the point of sailing for S. Carolina, of the possibility of his obtaining seeds from Mr. Millar, in which he afterwards succeeded. I do not know whether Mr. Bird’s sets have any of them vegetated; but I have news that those sent to St. Kitt’s did not vegetate, though treated with the greatest care. My other friends in the islands have as yet only acknowledged the receipt of the seeds, but said nothing of the event. From St. Vincents however I learn, that the dry rice is now  growing wild in the ditches of the botanical garden in St. Vincent, from a former experiment.
Mr. Fuller, our Jamaica agent, has this day promised to write to Jamaica, that some of the first seeds grown in that island, from whatever quarter introduced, shall be sent to your own state and that of S. Carolina. I will write to the person who superintends the botanical garden at St. Vincents, to the same effect. We expect the bread-fruit vessel to leave us some of these seeds, when she arrives in our islands; and I will take measures for your supply as soon as possible from that quarter. I will also send you by the courier of our court, some remaining seeds of Mr. Millar’s importation. I will likewise take measures for your receiving some from Prince’s island, where Sir Joseph Banks told me he saw it growing; in which I have no doubt of success, having different channels of applying there.—But at the same time permit me to suggest, that this seed is more common than has usually been supposed, and consequently may be picked up by some of your own American vessels in their excursions to the East; as well as that the French, by the botanical vessel which arrived in their West Indies from the Isle of France in June last, has probably brought some of these, among other seeds, though I know that they failed with many seeds, from having packed them in glass without allowing them air. I have the honor to be with great esteem, Dear sir, Your respectful & obedt. humble servt.,

Benjn. Vaughan

